Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-6 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/JP2018/017875, filed on May 09, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-113198, filed on June 08, 2017.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 09, 2019 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lich (US 3,400,668 A), in view of Johnstone et al. (US 5,109,776 A).
Regarding claim 1, Lich (US 3,400,668 A) teaches (Fig. 1-3): A bolster beam (box section; Fig. 3) for use with a railcar bogie to support a car body (U) of a railcar through a pair of air springs (37L, 37R), the bolster beam comprising: a bolster beam main body including an upper wall (29) and a lower wall (27) and extending in a car width direction (Fig. 3), a pair of auxiliary air chambers (25L, 25R) in the bolster beam main body (Fig. 3), the pair of auxiliary air chambers (25L, 25R) to communicate with the air springs (col. 2, lines 48-52); a pair of outside upper wall portions (annotated Fig. 3 below) adjacently located at both respective car width direction sides of the middle upper wall portion (35) and joined to the middle upper wall portion (35); the pair of outside upper wall portions include respective upward bent portions (annotated Fig. 3 below) that are located at a car width direction middle region (annotated Fig. 3 below) and bent upward (annotated Fig. 3 below) toward the middle region; and inner ends (annotated Fig. 3 below) of the pair of outside upper wall portions are joined to the middle upper wall portion (35), the inner end portions (annotated Fig. 3 below) being located closer to the middle region than the corresponding upward bent portions (annotated Fig. 3 below). 
Lich further teaches (Fig. 3): a stopper structure (vertical coil spring 45) including a stopper plate (cap 47), but does not explicitly teach that the stopper plate projects upward from a car width direction 
However, Johnstone teaches (Fig. 1-3): A stopper plate (wear plate 92) projects upward from a car width direction middle portion of the bolster beam main body (60) and to restrict positional displacement of the bolster beam (60) relative to the car body (1) in the car width direction within a predetermined range (col. 1, lines 25-30). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Lich to provide a stopper plate projecting upward from a car width direction middle portion of the bolster beam main body and to restrict positional displacement of the bolster beam relative to the car body in the car width direction within a predetermined range, as taught by Johnstone, to maintain the engagement between the body and a truck bolster against relative lateral and other shifting movements therebetween (col. 1, lines 25-30).
Regarding claim 6, Lich and Johnstone teach the elements of claim 1, as stated above. Lich further teaches (Fig. 1-3): each of normal lines of end surfaces (annotated Fig. 3 below), located at the middle upper wall portion (35), of the pair of outside upper wall portions contains a vertically upward component (annotated Fig. 3 below); and the middle upper wall portion (35) is on the end surfaces of the pair of outside upper wall portions, and joined to the pair of outside upper wall portions (annotated Fig. 3 below). 

    PNG
    media_image1.png
    487
    818
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2 and its depending claim 3, the prior art fails to teach the stopper structure includes a cover plate that has downward bent portions that are bent downward at car width direction sides of the opening, and portions of the cover plate are joined to the middle upper wall portion, the portions of the cover plate being located closer to the corresponding outside upper wall portions than the corresponding downward bent portions. While the secondary reference Johnstone (US 5,109,776 A) teaches (Fig. 1-3 and 8): the stopper structure includes a cover plate (lower plate brace 99) including an opening that is open in a vertical direction (col. 3, lines 22-29), the examiner finds no obvious reason to modify the cover plate such that the cover plate has downward bent portions that are bent downward 
Regarding claim 4 and its depending claim 5, the prior art fails to teach that the middle upper wall portion includes a first part joined to the partition; and a pair of second parts provided at car width direction sides of the first part and joined to the outside upper wall portions, the stopper plate is joined to the first part so as to project upward from the first part; and the middle upper wall portion has such a shape that the first part is located lower than the second parts. While Lich (US 3,400,668 A) teaches a transverse partition structure (35) separating the pair of auxiliary air chambers from each other that may be interpreted as the middle upper wall portion, the examiner finds no obvious reason to modify the transverse partition structure such that it includes a first part joined to a partition and a pair of second parts provided at car width direction sides of the first part and joined to the outside upper wall portions, the stopper plate is joined to the first part so as to project upward from the first part; and the middle upper wall portion has such a shape that the first part is located lower than the second parts. Such a modification would require improper hindsight reasoning. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4760799-A: Teaches for limiting relative lateral movement of bolster 63 on main frame 29, transoms 51 of the latter are connected by a pair of longitudinal members 81 spaced on opposite sides from center bearing cylindrical part 71 and mounting elastomeric bumper 
US-9545933-B2: Teaches lower base plate 27 integrally including a communication tubular portion 27a that is an air supply port through which air is supplied to the auxiliary air chamber 60 formed in the cross beam 32; and a cylindrical rubber stack body 28 connecting the upper base plate 26 and the lower base plate 27 to each other. 
US-9688292-B2: Teaches the bolster 3 is attached to a carbody (not shown) via air springs 2 serving as secondary suspensions and supports the carbody; bolster stopper and downwardly bent portions on the bolster beam. 
JP-4556836-B2: Teaches a truck for a railway vehicle that uses a fluid spring (hereinafter referred to as an air spring) as a secondary spring, and a bolster or a carriage frame has two auxiliary fluid chambers (hereinafter referred to as two springs); a bogie for a railway vehicle used as an auxiliary air chamber.
KR-20120121515-A: Teaches a bolster beam with an internal space 140 serving as an auxiliary air, the air spring 410 is a suspension means 400 is the internal space 140 of the bolster 100 is added to increase the air capacity than the conventional Can contain air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617